                     Case 1:21-cv-00622-KBJ Document 1-2 Filed 03/08/21 Page 1 of 2

$2  5HY  '&  6XPPRQV LQ D &LYLO $FWLRQ


                                     81,7(' 67$7(6 ',675,&7 &2857
                                                                IRU WKH
                                                         District of Columbia


                       KININ, INC.
               1104 Camino Del Mar #101,
                   Del Mar, CA 92014

                           3ODLQWLII V
                               Y                                         &LYLO $FWLRQ 1R
 FACEBOOK, INC., GOOGLE, LLC and ALPHABET,
                   INC.


                          'HIHQGDQW V


                                                  SUMMONS IN A CIVIL ACTION

7R 'HIHQGDQW¶V QDPH DQG DGGUHVV Facebook, Inc.
                                         1601 Willow Road
                                         Menlo Park, CA 94025




         $ ODZVXLW KDV EHHQ ILOHG DJDLQVW \RX

        :LWKLQ  GD\V DIWHU VHUYLFH RI WKLV VXPPRQV RQ \RX QRW FRXQWLQJ WKH GD\ \RX UHFHLYHG LW ² RU  GD\V LI \RX
DUH WKH 8QLWHG 6WDWHV RU D 8QLWHG 6WDWHV DJHQF\ RU DQ RIILFHU RU HPSOR\HH RI WKH 8QLWHG 6WDWHV GHVFULEHG LQ )HG 5 &LY
3  D  RU  ² \RX PXVW VHUYH RQ WKH SODLQWLII DQ DQVZHU WR WKH DWWDFKHG FRPSODLQW RU D PRWLRQ XQGHU 5XOH  RI
WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH 7KH DQVZHU RU PRWLRQ PXVW EH VHUYHG RQ WKH SODLQWLII RU SODLQWLII¶V DWWRUQH\
ZKRVH QDPH DQG DGGUHVV DUH Jonathan L. Rubin (DC Bar No. 353391)
                                         MoginRubin LLP
                                         1615 M Street NW, Third Floor
                                         Washington D.C. 20036
                                         Phone: 202-630-0616
                                         Email: jrubin@moginrubin.com

       ,I \RX IDLO WR UHVSRQG MXGJPHQW E\ GHIDXOW ZLOO EH HQWHUHG DJDLQVW \RX IRU WKH UHOLHI GHPDQGHG LQ WKH FRPSODLQW
<RX DOVR PXVW ILOH \RXU DQVZHU RU PRWLRQ ZLWK WKH FRXUW



                                                                             $1*(/$ ' &$(6$5 &/(5. 2) &2857


'DWH            03/08/2021
                                                                                       6LJQDWXUH RI &OHUN RU 'HSXW\ &OHUN
                      Case 1:21-cv-00622-KBJ Document 1-2 Filed 03/08/21 Page 2 of 2

$2  5HY  6XPPRQV LQ D &LYLO $FWLRQ 3DJH 

&LYLO $FWLRQ 1R

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          7KLV VXPPRQV IRU QDPH RI LQGLYLGXDO DQG WLWOH LI DQ\
ZDV UHFHLYHG E\ PH RQ GDWH                                         

          u , SHUVRQDOO\ VHUYHG WKH VXPPRQV RQ WKH LQGLYLGXDO DW SODFH
                                                                             RQ GDWH                                RU

          u , OHIW WKH VXPPRQV DW WKH LQGLYLGXDO¶V UHVLGHQFH RU XVXDO SODFH RI DERGH ZLWK QDPH
                                                               D SHUVRQ RI VXLWDEOH DJH DQG GLVFUHWLRQ ZKR UHVLGHV WKHUH
          RQ GDWH                                DQG PDLOHG D FRS\ WR WKH LQGLYLGXDO¶V ODVW NQRZQ DGGUHVV RU

          u , VHUYHG WKH VXPPRQV RQ QDPH RI LQGLYLGXDO                                                                       ZKR LV
           GHVLJQDWHG E\ ODZ WR DFFHSW VHUYLFH RI SURFHVV RQ EHKDOI RI QDPH RI RUJDQL]DWLRQ
                                                                             RQ GDWH                                RU

          u , UHWXUQHG WKH VXPPRQV XQH[HFXWHG EHFDXVH                                                                             RU

          u 2WKHU VSHFLI\ 




          0\ IHHV DUH                          IRU WUDYHO DQG                   IRU VHUYLFHV IRU D WRWDO RI           0.00          


          , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKLV LQIRUPDWLRQ LV WUXH


'DWH
                                                                                         6HUYHU¶V VLJQDWXUH



                                                                                       3ULQWHG QDPH DQG WLWOH




                                                                                         6HUYHU¶V DGGUHVV

$GGLWLRQDO LQIRUPDWLRQ UHJDUGLQJ DWWHPSWHG VHUYLFH HWF
